Allowance
	Claims 1-10 are hereby deemed patentable. 
The specific limitations of “wherein the second bracket is pivoted to the first bracket and the second bracket is provided with a positioning notch, and the positioning pin is located outside the positioning notch or is engaged with the positioning notch; and a torsional spring, provided with a first end and a second end that are opposite, 15wherein the first end is connected to the first bracket, and the second end is connected to the second bracket” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.   
For example, Koshika discloses an electronic device, comprising: a host 12; a main display 16, pivoted to the host; 5an auxiliary display 20, disposed on the host; and a lifting mechanism, disposed between the auxiliary display and the host, wherein the lifting mechanism comprises: a first bracket 26, fixed to the host; a positioning pin 36a, retractably disposed at the first bracket; 10a second bracket (attached to hinge shaft 28), fixed to the auxiliary display 20, and a spring 30 providing force to the first bracket 26 to raise the auxiliary display.  However, Koshika does not disclose wherein the second bracket is pivoted to the first bracket and the second bracket is provided with a positioning notch, and the positioning pin is located outside the positioning notch or is engaged with the positioning notch; and a torsional spring, provided with a first end and a second end that are opposite, 15wherein the first end is connected to the first bracket, and the second end is connected to the second bracket.
Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841